Citation Nr: 1002754	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  09-35 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected post-traumatic stress disorder.  

2.  Entitlement to service connection for a dental disorder 
characterized as missing teeth as secondary to GERD. 

3.  Entitlement to service connection for bilateral defective 
hearing. 

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 
1990 to February 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In December 2009, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  


FINDINGS OF FACT

1.  The record does not show a diagnosis of GERD.  

2.  The Veteran's missing dental disorder is not due to or 
aggravated by a service-connected disability and is not 
related to service.  

3.  Bilateral hearing loss was not manifest during service or 
until many years thereafter, and is unrelated to service.  

4.  Tinnitus was not manifest during service or until many 
years thereafter, and is unrelated to service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

2.  The criteria for service connection for a dental disorder 
characterized as missing teeth have not been met.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2009).

3.  The criteria for service connection for bilateral 
defective hearing have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

4.  The criteria for service connection for tinnitus loss 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA records and private medical 
records.  And the Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge in December 2009.  Further the 
Veteran underwent a VA audiometric examination that addressed 
his hearing loss and tinnitus issues.  As to the issues 
regarding GERD and a dental disorder, given the absence of 
in-service evidence of chronic manifestations of the 
disorders on appeal, no evidence of GERD at all and with no 
competent evidence of a nexus between service and the 
Veteran's claims, a remand for a VA examination would unduly 
delay resolution.  Further as to the dental disorder, since 
there is no indication of GERD, an examination to indicate if 
the disorder is related to GERD is unnecessary.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  A secondary service 
connection claim requires competent medical evidence to 
connect the asserted secondary condition to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); see Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994).  Secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 and under the new regulation 
VA will not concede aggravation unless there is a baseline 
for the claimed disability shown by medical evidence created 
prior to the claimed aggravation.  71 Fed. Reg. 52,747 (Sept. 
7, 2006) (now codified at 38 C.F.R. § 3.310).  Although there 
was an amendment to § 3.310, the Veteran filed his claim 
prior to October 10, 2006, the effective date of the change.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  The more 
liberal version is applicable to the appeal as the new 
version would have impermissible retroactive effect.  See VA 
O.G.C. Prec. Op. No. 7-2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law. VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33422(2000).  The Federal Circuit 
has created a three-part test to determine whether a new law 
has prohibited retroactive effects: (1) "the nature and 
extent of the change of the law;" (2) "the degree of 
connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations."  
Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 
2005).  If, under this test, a rule or regulation appears to 
have a retroactive effect, then the rule or regulation cannot 
be applied to cases pending at the time of its promulgation.  
Rodriguez v. Peake, No. 2006-7023 (Fed. Cir. Jan. 7, 2008).

The new version of the regulation imposes additional 
requirements to establish service connection on the basis of 
aggravation.  Hence it appears to have retroactive effects, 
and the Board will apply the old version of 38 C.F.R. § 
3.310.  

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  As provided by VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease are not considered 
disabling conditions, but may be considered service connected 
solely for establishing eligibility for VA outpatient dental 
treatment.  38 C.F.R. § 3.381(a).  Service connection may be 
granted for a dental condition of each tooth and periodontal 
tissue shown by the evidence to have been incurred in or 
aggravated by service.  When applicable, a determination will 
be made as to whether it is due to a combat wound or other 
service trauma, or whether the Veteran was interned as a 
prisoner of war (POW). 38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to 
service trauma is that a Veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

GERD

As noted above, generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.

The Board has thoroughly reviewed the claims folder and found 
no diagnosis of any GERD.  Service treatment records do not 
show any complaints or findings of gastrointestinal problems, 
and the preponderance of the evidence indicates that the 
Veteran does not now have GERD.  Private records do not 
relate to any stomach problems.  VA outpatient treatment 
records dated from 2007 to 2009 are in the file.  They show 
treatment for psychiatric complaints; however there is no 
diagnosis of GERD or any documentation of digestive 
complaints.  

Although the Veteran has testified that he has been treated 
for GERD, no treatment records have been submitted showing 
that the Veteran has been diagnosed as having GERD.  The 
Veteran was given an opportunity to submit records showing 
that he had been diagnosed with GERD.  The Veteran has not 
provided any medical evidence showing a diagnosis of GERD.  
He has testified that he takes over the counter medication 
and has not been prescribed any medication for the claimed 
disorder.  There is no competent medical evidence of record 
showing that the Veteran has GERD.  

The law requires that there be a current disability in order 
for service connection to be warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  In the absence 
of competent and credible evidence that the Veteran has GERD, 
service connection for GERD claimed as secondary PTSD is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved. 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991). 

Service connection presupposes a current diagnosis of the 
claimed disability. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Service connection for GERD is not warranted on 
a direct or secondary basis in the absence of a current 
diagnosis.

A Dental Disorder Characterized as Missing Teeth

The Veteran has not contended and the record does not show 
that any dental disorder is directly related to service.  
Since service connection is not established for GERD, the 
Veteran's claim for entitlement to service connection for a 
dental disorder claimed as missing teeth on a secondary 
basis, must fail as a matter of law.  See 38 C.F.R. § 3.310 
(2009).  In this instance, the law, and not the evidence, is 
dispositive of the claim, and therefore the claim should be 
denied because of lack of legal merit or of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

Hearing Loss and Tinnitus

The provisions of 38 C.F.R. § 3.385 (2009) define impaired 
hearing as a disability for VA purposes when the hearing 
thresholds for any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz are 40 decibels or more; the thresholds 
for at least three of these frequencies are 26 decibels; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  

Sensorineural hearing loss may also be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The service treatment records do not indicate the presence of 
less than normal hearing or of tinnitus.  At entrance in 
February 1989, audiometric findings showed normal hearing by 
VA standards.  (0 decibels from 500 to 4000 Hz in the right 
ear, and 20 at 6000 Hz, and 15 decibels at 500 Hz. in the 
left ear with 0 decibels from 1000 to 4000 Hz in the left ear 
and 30 decibels at 6000 Hz).  The Veteran underwent several 
hearing examinations during service with no abnormal 
findings.  And at separation in January 1993, audiometric 
findings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
05
LEFT
05
0
0
05
10

Therefore, that examination does not meet the requirements 
for impaired hearing for VA purposes under 38 C.F.R. § 3.385 
(2009), and impaired hearing was not shown while on active 
duty.   	

Private records show that in May 2006, the Veteran denied 
having tinnitus.  Treatment for hearing problems is first 
entered into the record on VA audiology consultation of July 
2007.  The Veteran reported hearing difficulty.  He denied 
having tinnitus and also denied a past history of noise 
exposure.  The examiner noted normal hearing in both ears 
from 250 to 8000 Hertz with excellent speech discrimination.  

Private records show that in August 2008, the Veteran 
underwent audiometric testing.  Findings were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
40
40
LEFT
35
30
30
35
40

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The examiner found that the Veteran had 
mild hearing loss and tinnitus.  

The Veteran was seen on audiology consult by VA in May 2009.  
The findings were essentially the same as noted in July 2007 
except that he complained of tinnitus.  He was examined by VA 
in July 2009.  The claims file and medical records were 
reviewed.  The Veteran complained of hearing difficulty and 
intermittent tinnitus.  He stated that he had been exposed to 
noise in service working on the flight line around aircraft.  
He also stated that after service he had occupational noise 
exposure in construction.  He reported that he had bilateral 
tinnitus which began when he was in the service.  On the 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
20

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  

The examiner diagnosed that the Veteran had normal hearing 
acuity at all test levels except for mild SNHL at 6000 Hz-in 
the right ear and normal at all levels in the left ear.  She 
also noted that tinnitus is as likely as not a symptom 
associated with hearing loss.  The examiner opined that the 
Veteran's right ear hearing loss is not caused by or the 
result of military noise exposure, and that the left ear 
hearing was normal.  The examiner also found that the 
Veteran's tinnitus is not caused by or the result of military 
noise exposure.  As to the rationale used, the examiner 
stated that the claims file was reviewed and the Veteran had 
normal hearing at separation in both ears.  The examiner 
stated that she compared the entrance and separation 
examination reports and they did not reveal a significant 
change in hearing in either ear.  She stated that the service 
records did not show that the Veteran had any complaints of 
tinnitus and that neither hearing loss nor tinnitus is shown 
at separation.  She stated that VA record of July 2007 showed 
normal hearing in both ears and that the Veteran denied 
tinnitus.  It was noted that in May 2009, the main complaint 
was constant tinnitus and this was the first complaint of 
tinnitus.  The examiner stated that tinnitus is not 
consistent with an etiology of noise exposure occurring 15 
plus years previous to onset.  

The Veteran underwent a private audiology examination in 
November 2009.  The findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20

30
LEFT
30
20
25

35

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  
The examiner found, mild bilateral hearing loss and bilateral 
tinnitus.  It was also stated that the Veteran could be a 
hearing aid candidate.  

As to the hearing loss, only the August 2008 audiological 
examination meets the requirements for impaired hearing under 
38 C.F.R. § 3.385  (2009).  However, this audiological 
examination result is approximately 15 years after discharge 
from active duty.  Therefore, the medical evidence does not 
reflect continuity of hearing loss symptomatology that is to 
a level greater than that which was observed upon his entry 
into active duty.  As to tinnitus, he complained of tinnitus 
in May 2009 and it was diagnosed in July 2009.  This is more 
than 15 years after service.  Therefore, the medical evidence 
does not reflect continuity of symptomatology since service.  

As an additional matter, as there is no competent evidence of 
impaired hearing within one year of his release from active  
duty, the one-year presumption of service connection under  
38 C.F.R. § 3.307 (2009) is also not for application.

In addition to the absence of documented post-service 
symptomatology related to hearing loss or tinnitus for many 
years, the evidence includes the Veteran's statements and 
sworn testimony asserting continuous decreased hearing and 
tinnitus. The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.  
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.   The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartright v.  Derwinski, 2 
Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify"). 	 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  Here, he 
has indicated that he continued to experience difficulty 
hearing and tinnitus after he was discharged from the 
service.  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

In this case, the Board finds that the Veteran's reported 
history of continued hearing loss symptomatology and tinnitus 
since active service, while competent, is nonetheless not 
credible.  Specifically, the Board emphasizes the multi-year 
gap between  discharge from active duty service  and initial  
reported symptoms related to hearing loss in 2007, (nearly a 
15year gap) and tinnitus in 2008 ( a 15 year gap).  See 
Maxson v.  Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v.  Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where Veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability). 	 

The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v.  
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  For example, in 2007, he reported that he had 
no past history of noise exposure, but in August 2008 and 
thereafter, he noted prior noise exposure.  And while he 
reported having occupational noise exposure when examined by 
VA in 2009, at his hearing before the undersigned he denied 
any noise exposure after service.  And as to tinnitus, he 
specifically denied having tinnitus in May 2006 and in July 
2007.  Therefore, continuity has not here been established, 
either through the medical evidence or through his 
statements.
	
Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's hearing loss or his tinnitus to active duty, 
despite his contentions to the contrary.  Specifically, no 
medical professional has established a nexus between the 
Veteran's hearing loss or his tinnitus and active duty 
service.  In fact a VA examiner has stated that there is no 
relationship between either disability and service, and this 
finding was based on examination of the Veteran and a review 
of the claims file.  It stands uncontradicted in the record 
and is highly probative.  

The Board has also considered the Veteran's statements and 
sworn testimony asserting that his current impaired hearing 
and tinnitus are related to active duty.  While the Board 
reiterates that he is competent to report symptoms as they 
come to him through his senses, the extent of his hearing 
loss and tinnitus is not something that a lay person can 
provide competent evidence on questions of etiology, 
diagnosis or severity.   

On the other hand, such competent evidence has been provided 
by a medical examiner who has examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater 
probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.   

In light of the above discussion, the Board concludes that  
the preponderance of the evidence is against the claims for  
service connection and for tinnitus and there is no doubt to 
be otherwise  resolved.  As such, the appeals are denied.




ORDER

Service connection for  gastroesophageal reflux disease 
(GERD), to include as secondary to service-connected post-
traumatic stress disorder is denied.  

Service connection for a dental disorder characterized as 
missing teeth as secondary to GERD is denied. 

Service connection for bilateral defective hearing is denied. 

Service connection for tinnitus is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


